Citation Nr: 0911699	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
psychoneurosis, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran submitted additional 
materials in support of his claim in January 2007, after the 
Statement of the Case (SOC) was issued, and did not waive 
regional office consideration thereof.  However, these 
materials were duplicates of items that were already in the 
claims file, and, in any event, they did not pertain to the 
period of time for which an increased rating is now sought.  
Therefore, a remand for initial RO consideration is 
unnecessary.  See C.F.R. § 19.37. 

It is noted that service connection was originally granted 
for an anxiety disorder, and that there was mention of combat 
fatigue.  Most recently a VA examiner indicated that the most 
accurate diagnosis was post traumatic stress disorder (PTSD).  
The rating criteria are the same, and so the issue has been 
recharacterized on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed psychoneurosis is 
manifested primarily by difficulty falling asleep, 
nightmares, exaggerated startle response, hypervigilance, and 
avoidance of stimuli that recall World War II.  Occupational 
and social impairment with deficiencies in most areas is not 
shown.   



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the variously diagnosed psychoneurosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9400-9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a letter in April 2006, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  The April 2006 letter also provided notice 
regarding the manner in which disability ratings and 
effective dates are assigned, satisfying the requirements of 
Dingess.  The letter also informed the Veteran that he needed 
to show that his service-connected disability got worse, 
provided examples of the types of evidence that the Veteran 
could submit, and explained that VA assigns disability 
ratings ranging form 0 to 100 percent using the rating 
schedule set forth in 38 C.F.R. Part 4.  Although the letter 
did not specifically reference the general rating formula for 
mental disorders, the Board notes that the criteria for an 
increased evaluation did not require any specific measurement 
or test result, and, as set forth above, the Veteran was 
notified that he needed to show that his disability got 
worse.  In any event, the specific rating criteria for 
Diagnostic Code 9400 were set forth in a December 2006 
Statement of the Case (SOC), and the Veteran was thereafter 
given an opportunity to submit additional evidence.  

Therefore, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran). 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records.  The 
Veteran did not indicate that he was receiving private 
treatment for his anxiety disorder.  A VA examination was 
provided in connection with this claim.  The Board therefore 
finds that the VA satisfied its duty to assist.   

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's psychoneurosis is evaluated under 38 C.F.R. 
4.130, Diagnostic Codes 9400-9411.  These codes utilize the 
same criteria and different diagnoses would not warrant 
separate ratings as that would violate the provisions 
prohibiting pyramiding.  See 38 C.F.R. § 4.14.

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran was examined in connection with this claim in 
July 2006.  At the examination, the Veteran explained that he 
always had a difficult time relating to people outside of his 
immediate family.  While he maintains good relationships with 
his children, he is a loner.  He reported difficulty 
sleeping, including difficulty falling asleep and nightmares 
about his World War II experiences.  He reported that, with 
medication, he only had disturbed sleep 1 or 2 nights per 
week but, prior to receiving medication, he only slept well 
approximately 1 night per week.  He also reported extreme 
startle responses, especially related to loud noises, and 
stated that he avoided television programs and conversations 
about World War II.  He stated that he had suicidal thoughts 
in the past, most recently 1 1/2 to 2 years ago.  He also 
stated that he was more irritable when he was younger than he 
is now.  He reported that he paints to relax.  He denied 
experiencing the types of ongoing worries and concerns 
typically associated with generalized anxiety disorder.  The 
Veteran was then taking Paxil (paroxetine) and lorzepam to 
assist in controlling his symptoms.  

Upon examination, the Veteran was alert and oriented in all 
spheres.  He responded appropriately to questions, and, 
additionally, engaged in some appropriate spontaneous 
conversation.  His demeanor and affect were appropriate.  His 
thought processes were logical and goal directed.  His 
thought content was devoid of delusions or hallucinations.  
He did not express any obsessive or ritualistic tendencies or 
impulse control difficulties.  The examiner saw no suggestion 
of any type of cognitive impairment.  The examiner diagnosed 
PTSD, and assigned a global assessment of functioning score 
(GAF) of 51.  A GAF of 51-60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner explained that he chose 
this score because it was "within the extreme lowest limit 
of what is qualitatively defined as moderate symptoms or 
moderate difficulties...."  The examiner further concluded 
that the Veteran's symptoms were more serious when he was 
younger, and would be more serious absent medication.  

The Veteran was seen for treatment at VA in May 2005 and 
March 2006.  In a May 2005 note, the Veteran's psychologist 
stated that the Veteran still experienced difficulties with 
anxiety, but finds it easier to discuss his wartime 
experiences that it had been previously.  In March 2006, the 
Veteran reported to his psychiatrist that he experienced 
severe anxiety during the day, and was trying to keep himself 
busy by painting.  The psychiatrist stated that the Veteran 
was not a danger to himself or others and was not psychotic.  
His dosage of Paxil was increased.  In a March 2006 note, the 
Veteran's psychologist noted that the Veteran's mood was 
"relatively positive today."  

In this case, occupational and social impairment with 
difficulties in most areas is not shown.  There was no 
evidence of obsessional rituals that interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Although the Veteran had suicidal thoughts in the 
past, he had no such thoughts in the last 1 1/2 to 2 years.  
Similarly, while the Veteran had difficulties adapting to 
work stresses prior to his retirement many years ago, present 
difficulty in adapting to stressful circumstances was not 
shown.  Although the Veteran expressed ongoing difficulties 
with social interaction, he was able to maintain positive 
relationships with his adult children.  

The GAF of 51 assigned by the examiner is generally 
consistent with the presently assigned 50 percent disability 
rating, notwithstanding the examiner's explanation that it 
was intended to denote the Veteran's functioning as being on 
the extreme low end of the moderate range.  In any event, the 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by word or by a Global Assessment of 
Functioning (GAF) score, is considered but is not 
determinative of the VA disability rating to be assigned.  
Rather, the evaluation is based on consideration of all of 
the evidence that bears on occupational and social 
impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As disused 
above, the totality of the evidence shows that the Veteran's 
current symptoms more closely approximate the presently 
assigned 50 percent rating.  Therefore, an increased rating 
is denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An evaluation in excess of 50 percent for the variously 
diagnosed psychoneurosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


